Reasons for Allowance

1.	Examiner has reviewed and considered Applicants comments in preview conference request of 02/25/21 as well as Pre-brief conference appeal decision of 04/19/21, and therefore is placing claims 1 – 20 in condition for allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…analyzing historical resource usage of an application development system during different stages of a development pipeline for an application, wherein the application development system comprises a set of computing resources and wherein the set of computing resources comprises storage space;
determining a current resource usage for a current stage of the development pipeline for the application;
determining an estimated resource usage comprising an amount of storage space for a later stage of the development pipeline for the application in view of one or more of the current resource usage or the historical resource usage;
reserving a subset of the set of computing resources in view of the estimated resource usage for the later stage of the development pipeline to prevent other processes from utilizing 
Configuring, by a processing device, the subset of the set of computing resources of the application development system for the later stage of the development pipeline in view of the estimated resource usage…” as best illustrated by FIG. 3, and in such a manner as recited in independent claims 1, 12 and 19.

Therefore, claims 1 – 20 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272 6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Chuck O Kendall/
Primary Examiner, Art Unit 2192


	‘